DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,279,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application include essentially the same structural elements as the patented claims with only minor variations in verbiage and level of detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 4889377) in view of Bone (US 2009/0065543).
Hughes discloses a quick-detach storage system with configurable compartments for a vehicle bed, comprising: a first anchor attachable to the vehicle bed (18/23/24); a second anchor attachable to the vehicle bed (20/23/24); a rail member attachable to the first anchor and the second anchor (25, 26); a sliding member supported by the rail member, the sliding member capable of movement with respect to a length dimension of the rail member (sliding carriage 27); and at least one basket or container removably attachable to the sliding member (35 see Fig. 1); except does not expressly disclose the rail member detachable from the first anchor and the second anchor via first and second respective quick-detach mechanisms as claimed.
However, Bone teaches vehicle attached cargo devices being connected via quick-release fasteners (para 0036) as claimed.
Because Hughes and Bone both teach fasteners for attaching components of a vehicle attached cargo carrier, it would have been obvious to one of ordinary skill in the art to substitute the quick-release fastener taught by Bone for the generic fastener taught by Hughes to achieve the predictable result of securely connecting the cargo carrier components together and to the vehicle.
	Regarding claim 2, Hughes as modified above results in a device wherein a height dimension of the at least one basket or container is less than a height dimension of the sliding member and the rail member (see Hughes Fig. 1).  
Regarding claim 3, Hughes as modified above results in a device wherein one or both of the first anchor and the second anchor are attachable to one or more walls of the vehicle bed by one of magnets, metal screws, bolts, or an adhesive (functional recitation).
Regarding claim 4, Hughes as modified above results in a device wherein a base member of the first anchor or the second anchor permanently attachable to the vehicle bed (Hughes tabs 23); and a removable part of the first anchor or the second anchor removably attachable to the respective base member (fasteners); and wherein the base member of the first anchor or the second anchor is substantially flush with a surface of the wall of the vehicle bed (flush with bottom surface of the vehicle wall).  
Regarding claim 6, Hughes as modified above results in a device wherein the sliding member further comprises slots, holes, hooks, hangers, magnets, clasps, or clips for a temporary attachment of the at least one basket or container to the sliding member (Hughes 34).  
Regarding claim 7, Hughes as modified above results in a device wherein the at least one basket or container hangs by gravity from the sliding member via the temporary attachment to the sliding member (see Hughes Fig. 1).
Regarding claim 8, Hughes as modified above results in a device wherein the at least one basket or the container is capable of securing a liquid (functional/intended use recitation).
Regarding claim 9, Hughes as modified above results in a device wherein the sliding member is capable of extending from a retracted state with respect to the rail member to an extended state with respect to the rail member past an end of the vehicle bed to carry the at least one basket or container past the end of the vehicle bed (Hughes Fig. 1).  
Regarding claim 10, Hughes as modified above results in a device wherein the sliding member is capable of extending from the rail member past the end of the vehicle bed for a distance of at least three-fourths a length of the retracted state of the sliding member and the rail member (functional recitation dependent entirely upon location within bed at which the rack is mounted).
Regarding claim 15, Hughes as modified above discloses a quick-detach storage system with configurable compartments for carrying or storing items in a vehicle bed, comprising: a rail member (25, 26); a sliding member supported by the rail member, the sliding member capable of moving with respect to a length dimension of the rail member (27); an end bracket of the rail member for removably hanging the rail member on or from a first wall of a vehicle bed (18); and a side bracket of the rail member for removably hanging the rail member on or from a second wall of the vehicle bed (20).  
Regarding claim 16, Hughes as modified above results in a device wherein the sliding member further comprises slots, holes, hooks, hangers, magnets, clasps, or clips for removably securing at least one basket or container to the sliding member (34).
Regarding claim 17, Hughes as modified above results in a device wherein the at least one basket or container is capable of securing a liquid (functional/intended use recitation).
Regarding claim 19, Hughes as modified above results in a device wherein the sliding member is capable of extending with respect to the rail member past an end of the vehicle bed (see Hughes Fig. 1).

7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 4889377) in view of Bone (US 2009/0065543) as applied to claim 1 above, and further in view of Lambert (US 2016/0347256).
Hughes as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the motor or solenoid as claimed.
However, Lambert teaches a slideable storage device for a vehicle cargo area comprising a motor (34) or solenoid connected to the sliding member to extend and retract the sliding member with respect to a rail member.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a motor as taught by Lambert on the sliding rails taught by Hughes as modified above, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Allowable Subject Matter
8.	Claims 5, 11-13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 2, 2022